Citation Nr: 1452610	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for residuals of cervical cancer.

2.  Entitlement to service connection for residuals of cervical cancer.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to January 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA) that reopened and denied the Veteran's claim for entitlement to service connection for residuals of cervical cancer.  The Board observes, however, that service connection for residuals of cervical cancer was previously denied in a final April 2009 rating decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen her claim for entitlement to service connection for residuals of cervical cancer.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran testified at a Travel Board hearing in March 2014 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

At the Veteran's March 2014 Travel Board hearing, she submitted additional evidence and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The issue of entitlement to service connection for residuals of cervical cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2009 rating decision denied to reopen entitlement to service connection for residuals of cervical cancer based on the determination that there was no evidence of a current cervical cancer disability.

2.  New evidence received since the final April 2009 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision, which denied the claim of service connection for residuals of cervical cancer, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the final April 2009 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for residuals of cervical cancer, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO issued a rating decision in September 2006 denying service connection for residuals of cervical cancer based on no confirmed diagnosis of cervical cancer.  The Veteran did not appeal this decision, and it became final.  In January 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for residuals of cervical cancer; the RO issued a rating decision in April 2009 denying to reopen the claim for service connection for residuals of cervical cancer.  The Veteran was notified of the April 2009 rating decision and of her appellate rights.  The Veteran did not appeal this rating decision, and therefore the April 2009 decision became final.  In October 2011, the Veteran filed a claim to reopen the issue of entitlement to service connection for residuals of cervical cancer.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

At the time of the final rating decision in April 2009, whereby the RO denied service connection for residuals of cervical cancer, the evidence consisted of the Veteran's service treatment records and the Veteran's statements in support of the claim.  The Veteran's service treatment records were negative for a diagnosis of cervical cancer in service.  The Veteran claimed that although she was diagnosed and treated for cervical cancer after discharge, she had abnormal PAP smears during the last three months of service.  In April 2009, the RO denied to reopen the claim for entitlement to service connection for residuals of cervical cancer based on the determination that there was still no confirmed diagnosis of cervical cancer.  The Veteran did not appeal the denial, and it became final.  

The additional evidence presented since the final denial in April 2009 includes additional private and VA treatment records and buddy statements in support of the claim.  Private treatment records suggest the possible revealed a diagnosis of cervical cancer in May 1999.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in April 2009, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for residuals of cervical cancer.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.
ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of cervical cancer is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has indicated that she was diagnosed with cervical cancer by Dr. J. L. three months after service.  In October 2012, the RO requested treatment records from Dr. J. L. at Obstetrics and Gynecology (Southboro Medical Group).  The RO received a response which indicated that any request for medical records needed to be submitted on their authorization for release of records form.  The RO provided this information to the Veteran in January 2013, and the Veteran returned an unsigned form.  The RO again provided the form to the Veteran in March 2013; however, the Veteran did not return the form.  While on remand, the RO should once again try to obtain these records.   

The Veteran claimed that she was diagnosed with cervical cancer three months after service.  She further claimed that although she was diagnosed with cervical cancer after service, she had three abnormal PAP smears in service.  The Veteran's service treatment records did not reveal any abnormal PAP smears; however, a service treatment record dated in December 1996 noted that the Veteran's cervix was inflamed.  The earliest record of suggesting a possible diagnosis of cervical cancer is in a May 1999 biopsy.  The Board observes that there are no nexus opinions on file with respect to the issue of entitlement to service connection for residuals of cervical cancer.  Given the short period of time between the Veteran's service and cervical abnormalities noted the May 1999 biospy, under the duty to assist, a VA examination with a nexus opinion is necessary to determine whether the Veteran's residuals of cervical cancer are related to the Veteran's active duty service.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated her for her claimed disabilities, to include the treatment records from Dr. J. L. at Obstetrics and Gynecology (Southboro Medical Group) dated in or around 1998.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her claimed residuals of cervical cancer.  The claims folder and a copy of this remand must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to:

(a) Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's developed either cervical cancer during service, or a malingnant tumor of the cervix within one year of her separation from active duty.  

(b)  Address whether the current has cervical cancer that is related in any way to the gynecological problems noted in the Veteran's service treatment records, to include inflammation of the cervix and the Veteran's reported abnormal PAP smears.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. After completing the above development and any other action deemed necessary, adjudicate the Veteran's claim.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


